UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2014 Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of (I.R.S. Employer NO.) Incorporation or Organization) 24025 Park Sorrento, Suite 410, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page1 Item 5.07Submission of Matters to a Vote of Security Holders. On June 12, 2014, NetSol Technologies, Inc. (the "Company") convened its annual meeting of shareholders.The following 2 proposals were submitted to a vote of security holders.Of the total issued and outstanding shares as of May 1, 2014, the record date, 77.94% or 7,133,081 shares voted in this election.Broker non-votes, which are voted in the ratification of appointment of auditors, are present for purposes of establishing a quorum, but are not considered voted in other proposals. 1.Election of Directors The following persons were elected directors of the Company to hold office until the next Annual General Meeting of the Shareholders.A total of 2,007,596 shares of common stock cast votes.The following sets forth the tabulation of the shares voted for each director: Director For Withhold % of Total Voted For Najeeb Ghauri 85.50% Naeem Ghauri 84.97% Asad Ghauri 84.06% Shahid Burki 75.78% Eugen Beckert 74.63% Mark Caton 75.40% Jeffrey Bilbrey 75.16% 2.Ratification of Appointment of Auditors Kabani & Company Inc. was appointed as Auditors for the Company for the fiscal year ended June 30, 2014.The following sets forth the tabulation of the shares voting for this matter. Total Shares Voted For Against Abstain % of Total Voted in Favor 92.71% Page2 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NETSOL TECHNOLOGIES, INC. Date: June 16, 2014 /s/Najeeb Ghauri NAJEEB GHAURI Chief Executive Officer Date: June 16, 2014 /s/ Roger K. Almond ROGER K. ALMOND Chief Financial Officer Page3
